aI DN wu BB YS NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-07952 Document1 Filed 09/13/19 Page 1of31 Page ID#:1

Allen Hyman (California State Bar No. 73371)
LAW OFFICES OF ALLEN HYMAN

10737 Riverside Drive

North Hollywood, CA 91602

Phone: (818) 763-6289

Fax: (818) 763-4676

E-mail: lawoffah@aol.com

Matthew F. Schwartz * Pro Hac Vice Application to be Filed
SCHWARTZ, PONTERIO & LEVENSON, PLLC

134 West 29" Street, Suite 1006

New York, New York 10001

Phone: (212) 714-1200

Fax: (212) 714-1264

E-mail: mschwartz@splaw.us

Oren 8. Giskan * Pro Hac Vice Application to be Filed
GISKAN SOLOTAROFF & ANDERSON LLP

90 Broad Street, 10" Floor

New York, New York 10004

Phone; (ele 847-8315

Fax: (646) 520-3237

E-mail: ogiskan@gslawny.com

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

FOUR JAYS MUSIC COMPANY, Case No.
Plaintiff, COMPLAINT
FOR COPYRIGHT
Vv. INFRINGEMENT
AND DEMAND FOR

APPLE, INC., THE ORCHARD ENTERPRISES, INC.,| JURY TRIAL
ORCHARD ENTERPRISES, NY, INC., and
CLEOPATRA RECORDS, INC.,

Defendants

 

Basis for Jurisdiction
l, The Court has jurisdiction over the subject matter of this action pursuant
to 28 U.S.C. § 1338(a) because this is an action for copyright infringement arising
under the Copyright Act of 1976, 17 U.S.C. §§ 101, 106, 115, 501, 602 et seq.

1

 

COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL

 
“sa A tf Se WY Nh

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-07952 Document1 Filed 09/13/19 Page 2 of 31 Page ID#:2

Introduction

2. Plaintiff is the legal and/or beneficial copyright owners of musical works
authored by Harry Warren one of the premier composers of American music.

3. Harry Warren wrote over 800 songs, including At Last, Chattanooga
Choo Choo, I Only Have Eyes for You, You Must Have Been a Beautiful Baby, Jeepers
Creepers, The Gold Diggers' Song (We're in the Money), Lullaby of Broadway, You'll
Never Know, On the Atchison, Topeka and the Santa Fe, That's Amore, Nagasaki,
There Will Never Be Another You, and The More I See You.

4, A list of Plaintiff's copyrighted compositions at issue in this case is
annexed as Exhibit A (the “Subject Compositions”).

5. The works of Warren have been recorded by the most prominent jazz
and popular artists of all time, including Art Tatum, Benny Goodman, Billie Holliday,
Cab Calloway, Charlie Parker, Coleman Hawkins, Count Basie, Dean Martin, Dizzy
Gillespie, Duke Ellington, Ella Fitzgerald, Etta James, Frank Sinatra, Fred Astaire,
John Coltrane, Judy Garland, Lena Horne, Louis Armstrong, Miles Davis, Ray
Charles, and Sarah Vaughan to name only a few, These monumental works of art are,
quite literally, national treasures.

6. These and other recordings of Plaintiffs copyrighted musical works
have been pirated by the Defendants in this case. Defendants are all players in the
digital music business that participate in, and jointly profit from, making digital
phonorecord deliveries (i.e, downloads) of pirated recordings of the Subject
Compositions.

7. Digital phonorecord deliveries of musical recordings constitute a
reproduction and distribution of the musical work embodied in the digital recording
and require a negotiated license from the copyright owner of the musical composition,
sometimes referred to as a “mechanical license.”

8. Defendants have failed to obtain any license that would authorize them

to reproduce, distribute, or sell the recordings of the Subject Compositions identified

2
COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL

 

 

 
(Case 2:19-cv-07952 Document1 Filed 09/13/19 Page 3o0f 31 Page ID #:3

on Exhibit B and, as a result, Defendants have infringed Plaintiffs exclusive rights of
reproduction and distribution of the Subject Compositions, under 17 U.S.C. $§ 106(1)
and 106(3).

9, Further, the activity of making digital phonorecord deliveries of pirated
recordings of the Subject Compositions does not qualify for a compulsory license
under Section 115 of the Copyright Act.

10. <A list of the pirated recordings of the Subject Compositions that
Defendants have reproduced and distributed without authorization, including by
making digital phonorecord deliveries, and various methods of reproduction and
distribution, thus far identified, is set forth in the Infringement Chart annexed as
Exhibit B. :

ll. Plaintiff has thus far identified 98 pirated recordings of the Subject
Compositions that have been separately reproduced and distributed as digital
phonorecord deliveries by Defendants as set forth in the Infringement Chart annexed
as Exhibit B. Defendants have infringed these works in a concerted and distinct
distribution chain, |

12. To put this case in context, in 2007, Jammie Thomas-Rasset, a single
mother of four in Brainerd, Minnesota, was found liable, after three separate jury
trials, for copyright infringement for using file sharing software that enabled the
unauthorized downloading and distribution of 24 recordings by the Goo Goo Dolls
and Def Leppard, among others. The juries awarded statutory damages in all three
trials of up to $80,000 per infringement. The Eighth Circuit Court of Appeals
ultimately affirmed statutory damages in the amount of $9,250 for each infringed
recording, for a total award of $222,000. Ms. Thomas-Rassett declared bankruptcy a’
she had “no other option.” |

13. In 2009, Joel Tenenbaum, a Massachusetts college student, who also
used file-sharing software that permitted others to download 30 recordings by Limp
Bizkit and Blink-182, was found liable and the jury awarded statutory damages of »

3
COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL

 

 

 
No

DA He Fe Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

(Case 2:19-cv-07952 Document1 Filed 09/13/19 Page 40f 31 Page ID #:4
$22,500 per recording, for a judgment that totaled $675,000 forcing Mr. Tenenbaum
to file for Chapter 7 bankruptcy.

14. Unlike Ms, Thomas-Rassett and Mr. Tenenbaum who were not alleged
to have sold their infringing recordings or profited from their conduct, Defendants in
this case have engaged in massive music piracy operation for the purpose of
generating profits from their sales of pirated recordings and by other means.

15. The copyright infringement operation detailed in this Complaint is only
the latest in a long line of piracy schemes that have plagued composers, publishers,
and record labels since the inception of the music industry over 100 years ago, when
the perforated rolls used by player pianos to perform musical works were pirated. See
Aeolian Co. v. Royal Music Co., 196 F. 926 (W.D.N.Y. 1912). |

16. As the technology employed by the music industry to reproduce musical
works advanced, bootlegging efforts by music pirates kept pace. In the 1960s and
1970s, organized criminal enterprises engaged in record and tape piracy operations
on a scale that is dwarfed by the infringing conduct explained herein. Like the
Defendants in this case, the “tape pirates” and “record pirates” of years past
unlawfully duplicated popular pre-existing recordings, and then claimed their liability
was limited by the compulsory license provision of the 1909 Copyright Act, Section
I{e).

17. The landmark case Duchess Music Corp. v. Stern, 458 F.2d 1305 (9" Cir.
1972) settled the issue as to whether tape pirates could limit their liability for piracy
under the compulsory license provision of the 1909 Copyright Act. In Duchess, the
defendant tape pirate engaged in the same conduct identified in this Complaint, and
claimed her conduct was lawful because the compulsory license provision of the
Copyright Act authorized the reproduction and distribution of the musical works
embodied on the recordings she pirated. The Ninth Circuit rejected the argument,
stating, “She may not continue her piracy under the flag of compulsory licensing.”

The Duchess court concluded that the tape pirates’ activity was ineligible for a

4
COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL

 

 

 
_ Ww bh

—~I of 4A

10
tl
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

(Case 2:19-cv-07952 Document1 Filed 09/13/19 Page 5of31 Page ID #:5

compulsory license and that reproduction of a musical composition on a pirated
recording infringed the copyright in the composition, even when a compulsory license
was claimed,!

18. The holding in Duchess was codified when the Copyright Act was
revised in 1976, The statutory bar against compulsory licensing of pirated recordings
continues in the recent amendments to Section 115 of the Copyright Act, which
provides that reproduction and distribution of pirated sound recordings is an activity
that is ineligible for a compulsory license.

19. Defendants are nothing more than modern tape pirates flying the flag of
compulsory licensing. Their conduct constitutes willful copyright infringement of the
Subject Compositions in violation of the United States Copyright Act [17 U.S.C. §§
101, 106, 115, 501, 602 et seg.] {the “Copyright Act”).

The Parties
Four Jays Music Company

20. Plaintiff Four Jays Music Company is a California corporation with a
principal place of business at 421 E. 6th St. in Los Angeles, California.

Apple |

21. Upon information and belief, Defendant Apple, Inc (“Apple”) is a
corporation organized under the laws of the State of California with a place of
business at 1 Apple Park Way in Cupertino, California.

22. Apple owns and operates the U.S. iTunes Store (“iTunes”), a digital

music store that sells permanent downloads. iTunes opened in April 2003 and has

 

' The criminal conduct of “tape pirates” became a priority of the Attorney General of the °
United States, Edward H. Levi, in 1975 when the Justice Department determined that decisions
reached by four Circuit Courts of Appeals, including the Ninth Circuit in Duchess, rendered tape
pirates criminally liable even where the statutory royalty was tendered. See Heilman v. Levi, 391
F.Supp. 1106 (E.D.Wisc. 1975). Criminal copyright infringement sentences continue to this day.
See Matter of Zaragoza-Vaquero, 26 I&N Dec. 814 (BIA 2016)(defendant sentenced to 33 months
in prison and ordered to be removed from the United States for selling bootleg copies of music
CDs at a Florida flea market, as a crime involving moral turpitude),

5
COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FoR JURY TRIAL

 

 

 
oS)

“sa

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Pase 2:19-cv-07952 Document1 Filed 09/13/19 Page 6 of 31 Page ID #:6

been the largest music vendor in the United States since April 2008 and the largest
music vendor in the world since February 2010. As of January 2017, the iTunes Store
offered between 35-40 million recordings for download.

23. Apple specifically selected and contracted with Orchard to provide its
digital music catalog to be sold in its iTunes store on negotiated financial terms.

24. Apple reproduced and distributed pirated recordings of the Subject
Compositions it received from Cleopatra and/or Orchard as permanent downlaods
among other types of digital phonorecord deliveries.

Orchard

25. Upon information and belief, Defendant The Orchard Enterprises, Inc. is
a corporation organized under the laws of the State of Delaware with offices in New
York and Los Angeles.

26. Upon information and belief, Defendant Orchard Enterprises, NY, Inc.
is a corporation organized under the laws of the State of New York with offices in
New York and Los Angeles. Defendants The Orchard Enterprises, Inc. and Orchard
Enterprises, NY, Inc. are united in interest and shall be referred to, individually and
collectively, as “Orchard”.

27. Orchard engages in the distribution of digital music to the iTunes store,
and upon infromation and belief, Orchard is iTunes largest distributor and has
delivered several million recordings to iTunes for sale throughout the U:S..

28. Orchard specifically selected and contracted with Cleopatra to provide
its digital music catalog to be sold in Apple’s iTunes store on negotiated financial
terms. |

29. Orchard unlawfully reproduced and distributed the pirated recordings of
the Subject Compositions and distributed them to Apple, at the directon of Cleopatra,
and unlawfully authorized Apple’s making of digital phonorecord deliveries in the

iTunes store, at Cleopatra’s direction, as specifically set forth in Exhibit B.

6
COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL

 

 
Bw bw

Oo CO “4 DH A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-07952 Document1 Filed 09/13/19 Page 7 of 31 Page ID #:7

Cleopatra

30. Upon information and belief, Defendant Cleopatra Records, Inc.
(“Cleopatra”) is a business entity organized under the laws of the State of California
with a place of business at 11041 Santa Monica Blvd, Los Angeles, CA.

31. Cleopatra operates under many pirate label imprint names including
Goldenlane Records, Magic Gold Records, Master Classics, Screenland Records,
Soundtrack Classics, Stardust, Stereo Magic Records, and Vintage Masters Inc. |

32. Cleopatra has made pirated copies of recordings embodying the Subject
Compositions, distributed them to Orchard and/or Apple, unlawfully authorized
Orchard’s distribution and delivery of the pirated recordings to Apple for sale in its
iTunes store, and unlawfully authorized Orchard and Apple’s making of digital
phonorecord deliveries in Apple’s iTunes store as specifically set forth in the annexed
Exhibit B. |

33. Upon information and belief, Cleopatra has been one of the Apple’s
single largest record label source of digital recordings for its U.S. 1Tunes store, at
times having been the record label responsible for as much as 1% of the entire iTunes
catalog, with hundreds of thousands of recordings, outpacing even the major record
labeis.

34. Upon information and belief, Cleopatra is simply duplicating recordings
of the Subject Compositions made by others without permission and authorizing
Orchard and Apple to sell reproductions of the pirated copies for profit in iTunes.

Jurisdiction, Venue and Joinder

35. This Court has personal jurisdiction over Defendants because they are
incorporated in California and/or have a principal place of business in this Judicial
District and/or purposefully availed or directed their infringing activities in
California. Cleopatra is a California corporation and has its principal place of business
in this district. Apple is incorporated in California and has its principal offices in the

state. The Orchard has offices in Los Angeles, California.

7
COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND For JURY TRIAL

 

 
bh Ww Ww

~ HN tn

10
tl
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

base 2:19-cv-07952 Document1 Filed 09/13/19 Page 8 of 31 Page ID #:8

36. Further, Plaintiff's copyright infringement claims arise out of (a) the
reproduction and distribution of pirated recordings of the Subject Compositions listed
in Exhibit B, occurring in California, by Defendants and their purposeful direction,
including the sale of pirated recordings of Subject Compositions to California
residents; or (b) transactions consummated within California concerning
reproduction, distribution and delivery of the pirated recordings of the Subject
Compositions.

37. Cleopatra pirated the recordings of the Subject Compositions in this
judicial district and directed its distributor, Orchard, to distribute the pirated
recordings to Apple for sale in its iTunes store.

38. Orchard intentionally distributed and delivered the pirated recordings
identified in Exhibit B to Apple and expressly aimed its infringing conduct at this
jurisdiction by specifically selecting and consummating transactions with Cleopatra
and Apple to reproduce and distribute pirated recordings of Subject Compositions.
Orchard intentionally authorized Apple to reproduce the pirated recordings of the
Subject Compositions in its iTunes store and to sell permanent downloads to
California consumers. Orchard and Cleopatra receive royalties and royalty statements
for all of Apple’s sales of permanent downloads of the pirated recordings of the
Subject Compositions in the iTunes store.

39. Apple reproduced the pirated recordings of the Subject Compositions
and made available, distributed, and sold the pirated these pirated recordings to
Californians in its iTunes store.

40. Venue is proper in this District pursuant to 28 U.S.C §§ 1391(b), 1391(c)
and 1400(a) because Plaintiff and Cleopatra are both located in this Judicial District.
In addition, Defendants are subject to personal jurisdiction in this Judicial District and
have committed unlawful acts of infringement in this Judicial District. In addition,

Defendants all have places of business in this Judicial District.

8
COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL

 
So Ss DN OA SF WY NY

NO

10
Il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 2:19-cv-07952 Document1 Filed 09/13/19 Page 9 of 31 Page ID #:9

41.  Joinder of Cleopatra, Orchard and Apple is proper under Fed. R. Civ. P.
20 because Defendants are jointly and severally liable as members of a distinct
distribution chain for the acts of copyright infringement identified herein.

Harry Warren

42. Harry Warren (1893-1981) has perhaps contributed more to the great
American songbook than any other songwriter in history. Warren was born to Italian
immigrant parents in Brooklyn, New York. After serving in the US Navy in World
War I, Warren began writing songs. -

43. In the years 1931 to 1945, Warren wrote more hit songs than Irving
Berlin. He was nominated for the Academy Award for Best Song eleven times (more
than Berlin, George Gershwin, Cole Porter or Richard Rodgers) and won three Oscars
for composing Lullaby of Broadway, You'll Never Know, and On the Atchison, Topeka
and the Santa Fe.

 

44. Warren wrote the music for the 1933 film musical, 42nd Street,
choreographed by Busby Berkeley, with whom he would collaborate on many musical
films. In 1980, producer David Merrick and director Gower Champion adapted the
film into a Broadway musical that won the Tony Award for Best Musical in 1981 and
ran for over 3,400 performances.

45. Warren wrote over 800 songs including Chattanooga Choo Choo, the
first song to receive a gold record, presented by RCA Victor in 1942, for sales of 1.2

million copies. Over the course of his career, Warren wrote 81 top 10 hits, including

9
COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL

 

 
C

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Ase 2:19-cv-07952 Document1 Filed 09/13/19 Page 10 of 31 Page ID #:10

timeless classics such as At Last, I Only Have Eyes For You, That’s Amore, You Must

Have Been A Beautiful Baby, Jeepers Creepers, and The Gold Diggers’ Song (We’re

in the Money). Warren was one of America's most prolific film composers, and his

songs have been featured in over 300 films. Harry Warren was inducted into the

Songwriters Hall of Fame in 1971. |
Four Jays Music Company

46. In 1955 Harry Warren formed the Four Jays Music Company, a
California corporation, to own the copyrights in his musical works. |

47. Four Jays Music Company acquired the copyrights in the respective
Subject Compositions by assignment from Harry Warren and third party music
publishers, as well as by assignment by Harry Warren’s wife, daughter, and
grandchildren, who acquired the copyrights by termination notices timely served and
filed with U.S. Copyright Office under Section 304 of the Copyright Act of 1976.

48, Plaintiff Four Jays Music Company is the legal owner of the US.
copyright in certain of the Subject Compositions as identified in Exhibit A, along with
all accrued causes of action. :

The Subject Compositions

49. Plaintiff is the owner of the musical compositions listed in the
Composition Chart annexed as Exhibit A (collectively, the “Subject Compositions”)
that are the subject of this action.

50. The copyrights for all the Subject Compositions have been registered and
renewed with the U.S. Copyright Office, and each Subject Composition is the subject
of a valid U.S. copyright. The Composition Chart annexed as Exhibit A identifies the
copyright registration numbers for each of the Subject Compositions.

51. Plaintiff is the owner of a share in each of the Subject Compositions in

the percentages listed on Exhibit A.

10
COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL ‘

 

 
C

eR Ww Ke

“I ON WA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 2:19-cv-07952 Document1 Filed 09/13/19 Page 11o0f31 Page ID #:11

52. As discussed more fully below, the Defendants have infringed, and are
continuing to infringe, the copyright in each of the Subject Compositions by willfully
reproducing and distributing them without a license.

Background

53. Before digital music distribution, recorded music was physically
distributed through brick-and-mortar stores that were confined by the limitations of
shelf space. Recording artists signed exclusive recording contracts with record labels
in order to have their records pressed and distributed in national record stores.

54. It is hard to imagine that a person walking into Tower Records, off the
street, with arms full of CDs and vinyl records and claiming to be the record label for
Frank Sinatra, Louis Armstrong and Ella Fitzgerald, could succeed in having that
store sell their copies directly next to the same albums released by legendary record
labels, Capitol, RCA and Columbia, and at a lower price. .

55. Yet, this exact practice occurs every day in the digital music business,
where there is unlimited digital shelf space (for example, there are more than 40
million recordings in the iTunes store) and a complete willingness by the digital music
stores to seek popular and iconic recordings from any source, legitimate or not,
provided they participate in sharing the proceeds. .

56. The iconic status of the pirated recordings of the Subject Compositions
at issue in this case cannot be overstated. Any list of the most popular singers and
musicians of any period between 1930 and 1970 would be replete with the artists who
have recorded Plaintiffs musical works, some of them multiple times.

57. All the recordings on the Infringement Chart (Exh. B) embodying the
Subject Compositions are pirated copies, or “bootlegs.” Defendants’ digital
phonorecord deliveries of these pirated copies were all made without authorization
from the copyright owners of the sound recordings or those who originally “fixed”
them as required by Section 115 (discussed below), and the copyright owners of the

Subject Compositions.

11
COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND For JURY TRIAL t

 

 
C

Ww

“sO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 2:19-cv-07952 Document1 Filed 09/13/19 Page 12 of 31 Page ID #:12

58. Defendants all generate illicit revenue for themselves when these and
other pirated copies are sold or distributed. Plaintiff has not authorized any

reproduction or distribution of these pirate recordings of the Subject Compositions

4 || (or any identified on Exhibit B) and it is an infringement for which all the Defendants

are jointly and severally liable.
The Pirated Recordings

59, The same deceit and manipulation are at work in all of the infringements
identified m Exhibit B. Defendants have taken recordings of the Subject
Compositions — in which they hold no rights — and reproduced and distributed pirated
copies of them to the public, for profit, without authorization.

60. Virtually all of the recordings at issue in this case were originally made
between 1930 and 1972, Because of the consolidation in the music industry, many of
the record labels that originally released these recordings have been acquired or
otherwise consolidated by the three remaining major labels, Sony, Universal, and
Warner, and their catalogs were absorbed into the major labels’ “back catalog.” This
consolidation occurred well before the first digital music stores started operating in
the early 2000s.

61. Since Cleopatra did not exist prior to 1992, and it did not originally “fix”
any of the relevant recordings, the only way for it to acquire the rights to duplicate
and distribute them would be to purchase or license rights in these recordings. .

62, Upon information and belief, Cleopatra never acquired permission or the
rights to reproduce or distribute any of these back catalog recordings from the major
labels.

63. Upon information and belief, all of the Defendants are simply
duplicating pirated records of the Subject Compositions made by others without

permission, and selling the pirated copies for profit.

12
COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL

 

 
wm SF Wi bh

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Ase 2:19-cv-07952 Document1 Filed 09/13/19 Page 13 of 31 Page ID #:13

Defendants Have Infringed the Subject Compositions |

64. Section 115 of the Copyright Act expressly excludes Defendants’
activity of making the digital phonorecord deliveries identified herein of pirated
recordings of the Subject Compositions from eligibility for a compulsory license and
Defendants have failed to obtain any licenses for the Subject Compositions that
authorize such activity.

65. Upon information and belief, some Defendants may have attempted to
obtain licenses to make digital phonorecord deliveries of the pirated recordings of the
Subject Compositions identified on the Infringement Chart from the Harry Fox
Agency (“Harry Fox” or “HFA”). -

66. Harry Fox licenses, however, adopt the terms of Section 115 and are
therefore not available for pirated recordings.

67. In addition, upon information and belief, some Defendants may have
engaged third party services such as Music Reports, Inc., and RightsFlow to obtain
compulsory licenses for digital phonorecord deliveries the Online Defendants make,
however, the activity of making digital phonorecord deliveries of pirated recordings
of the Subject Compositions is not eligible for a compulsory license so any such
attempt is ineffective.

Unauthorized Methods of Digital Phonorecord Deliveries

68. The Infringement Chart annexed as Exhibit B sets forth (1) each pirated
recording of the Subject Compositions within the Cleopatra, Orchard, Apple
distribution chain, thus far identified by Plaintiff that these Defendants have
reproduced, distributed, and/or made available for digital phonorecord deliveries in
Apple’s iTunes store without authorization and (2) the specific types of reproductions,

distributions, and/or digital phonorecord deliveries made (“Method”).

13
COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FoR JURY TRIAL i

 

 
 

ase 2:19-cv-07952 Document1 Filed 09/13/19 Page 14 of 31 Page ID #:14

69. The various types of unauthorized reproductions, distributions, and/or
digital phonorecord delivery configurations of pirated recordings of the Subject
Compositions made and/or authorized by Defendants (the “Methods” in Exhibit B)
are discussed briefly below.

Permanent Downloads

70. Permanent download means a digital transmission of a sound recording
of a musical work in the form of a download, where such sound recording is accessible
for listening without restriction as to the amount of time or number of times it may be
accessed.

71. Apple has made available, reproduced, and distributed permanent
downloads of the pirated recordings of the Subject Compositions to their customers
(“PD” on the Infringement Chart) and was unlawfully authorized and directed to do
so by Cleopatra and/or Orchard. |

72. Permanent downloads of pirated recordings of the Subject Compositions
require licenses from the copyright owners of the Subject Compositions and all of the
Defendants failed to obtain such licenses for each entry on the Infringement Chart at
Exhibit B.

73. The reproduction and distribution of permanent downloads of pirated
recordings of the Subject Compositions by Defendants, and their authorization of this
activity, infringes Plaintiff's exclusive reproduction and distribution rights under 17
U.S.C. § 106(1) and (3).

Promotional Clips

74. Apple’s iTunes store has a feature that allow users to interactively stream
a sample, promotional clip, of the recordings that are available for sale as permanent
downloads. :

75. These promotional clips (“PC” on the Infringement Charts) are 30-90
seconds long and their purpose is to encourage the purchase of the tracks as permanent

downloads.

14
COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL

 

 
~a eOD

[0
1}
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Cise 2:19-cv-07952 Document1 Filed 09/13/19 Page 15o0f31 Page ID#:15

76. These promotional clips of pirated recordings of the Subject
Compositions are interactive streams that require a license from the copyright owners
of the Subject Compositions and Defendants all failed to obtain such licenses for each
entry on the Infringement Chart annexed as Exhibit B.

77. Defendants’ respective reproduction and distribution of promotional
clips of pirated recordings of the Subject Compositions, and their authorization of this
activity, infringes Plaintiff's exclusive reproduction and distribution rights under 17
USS.C. § 106(1) and (3).

Server Copies

78. Apple reproduced the pirated recordings of the Subject Compositions on
its servers for its iTunes store as server copies (“SC” on the Infringement Chart) and
was unlawfully authorized to engage in this activity by Cleopatra and/or Orchard. |

79. These server copies of pirated recordings of the Subject Compositions
are reproductions that require a license from the copyright owners of the Subject
Compositions and the Defendants failed to obtain such licenses for each entry on the
Infringement Chart. |

80. Apple’s reproduction of server copies of pirated recordings of the
Subject Compositions, and authorization of this activity by Cleopatra and Orchard, as
well the distribution of the server copies of pirated recordings of Subject Composition
to Apple, infringes Plaintiff's exclusive reproduction and distribution rights under 17
ULS.C. § 106(1) and (3).

Making Available

81. Defendants have made and continue to make available, or authorize
making available, permanent downloads of the pirated recordings of the Subject
Compositions to the public by uploading and/or offering pirated recordings of the
Subject Compositions for permanent downloads in iTunes. |

82. The Defendants’ making available (“MA” on the Infringement Chart)

pirated recordings of the Subject Compositions for permanent downloads, and

15
COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL

 
re Ww

oO fo 4 A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Qbse 2:19-cv-07952 Document1 Filed 09/13/19 Page 16 of 31 Page ID#:16

unlawful authorization of this activity requires a license from the copyright owners of
the Subject Compositions and all Defendants failed to obtain such licenses for each
entry on the Infringement Chart. Defendants have thereby infringed Plaintiff’s
exclusive distribution rights under 17 U.S.C. § 106 as a “deemed distribution.” 4&M
Records v. Napster, 239 F.3d 1004, 1014 (9" Cir. 2001); Perfect 10, Inc. -v.
Amazon.com, Inc., 487 F.3d 701 718-19 (9" Cir. 2007).

Exportation

83. Exportation of phonorecords, the making of which constituted an
infringement of copyright, requires authorization of the copyright owner under
Section 602 of the Copyright Act.

84. Upon information and belief, Defendants have engaged in the
unauthorized exportation (“EX” on the Infringement Chart) of phonorecords of
pirated recordings of the Subject Compositions as identified on the Infringement
Chart annexed as Exhibit B by digital phonorecord delivery to Apple’s United
Kingdom iTunes store without authorization for exportation from the U.S. copyright
owners of the Subject Compositions.

85. Defendants’ respective exportation of pirated recordings of the Subject
Compositions constitutes infringement of Plaintiff's exclusive rights of exportation
under 17 U.S.C. § 602.

Illegal Downloading Prior to Exportation

86. Defendants are engaged in a systematic process of illegally reproducing
and distributing illegally downloaded pirated copies of recordings of the Subject
Compositions in the U.S. prior to distribution or exportation of these works to the
U.K. (also “EX” on the Infringement Chart). Many of the pirated recordings of the
Subject Compositions provided by Cleopatra are exclusively made available for
permanent downloads in Apple’s foreign digital music store.

87. Defendants have each reproduced and/or distributed server copies of the

pirated recordings of the Subject Compositions in the U.S. and/or unlawfully

16
COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL

 
“sta

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 2:19-cv-07952 Document1 Filed 09/13/19 Page 17 of 31 Page ID #:17

authorized this activity, without any authority whatsoever to make these
reproductions and/or distributions, the identical activity for which Ms. Thomas-
Rassett and Mr. Tenenbaum were liable (see above),

88. Any reproduction and/or distribution of pirated recordings of the Subject

5 || Compositions in the United States by Defendants, or authorization of this activity,

without a license from the U.S. copyright owners is an infringement of the copyright
owners’ rights under 17 U.S.C. § 106(1) (“the owner of the copyright has the
exclusive right to . . . reproduce the copyrighted work in copies or phonorecords.”).
Whatever foreign copyright laws may say, the U.S. Copyright Act governs
reproductions in the U.S. and distributions or exportation from the U.S. .

89. Defendants’ respective unauthorized reproductions and/or distributions
of pirated recordings embodying the Subject Compositions in the U.S. prior to
exportation, and unlawful authorization of this activity by Defendants constitutes
infringement of Plaintiffs exclusive rights under 17 U.S.C. § 106(1).

Willfulness

90. The infringing conduct of all of the Defendants is willful. Cleopatra
knows that it does not have authorization for reproduction, distribution, and
exportation of the Subject Compositions on pirated recordings.

91. Similarly, Orchard did not perform any investigation or due diligence to
confirm that Cleopatra had authorization to make, or authorize the making of digital
phonorecord deliveries, or the exportation, of pirated recordings of the Subject
Compositions. |

92. In fact, Orchard has had knowledge of the infringing conduct of
Cleopatra for several years and has nevertheless continued to make digital
phonorecord deliveries and other reproductions and distributions of the pirated
recordings of the Subject Compositions that Cleopatra provides without valid
licenses, and/or were recklessly indifferent or willfully blind to their own infringing

conduct.

17
COMPLAINT FOR COPYRIGHT [INFRINGEMENT AND DEMAND FOR JURY TRIAL

 

 
So co “SP OH te FSF WH BF

BN bo Be BD BD ORD OD ORO mm ea eee ee
So ~ Aw Ww FEF WH NY K§ Oo OC CO st HR A Be WH BB KS

 

Nase 2:19-cv-07952 Document1 Filed 09/13/19 Page 18o0f31 Page ID#:18

93. Finally, Apple has had knowledge of its own infringing conduct and that
of Cleopatra and Orchard for several years and have continued to work with them and
make digital phonorecord deliveries and other reproductions and distributions of the
pirated recordings of the Subject Compositions that Cleopatra and Orchard provide
and/or were recklessly indifferent or willfully blind to their own infringing conduct.

94. Further, Apple has willfully failed to employ adequate human resources,
screening mechanisms, or use of digital fingerprinting technology to detect
unlawfully duplicated recordings in their stores that it routinely uses for other
services, for example, “scan and match.”

95. The infringement by Defendants of each Subject Composition on each
pirated recording identified in the Infringement Chart at Exhibit B began as of the
date of upload, receipt, delivery to and/or reproduction by Apple of server copies of
the pirated recordings of the Subject Compositions designated for reproduction and
distribution by Cleopatra and/or Orchard in iTunes and continues to the present. The
infringements identified in Exhibit B all occurred and were first discovered by the
respective Plaintiff within three years of filing this Complaint.

96. By their conduct described above, Defendants have infringed and are
continuing to infringe Plaintiff's copyrights on a regular basis in violation of 17
USS.C. §§ 101, 106, 115, 501, 602 et seq.

97. Asa direct and proximate result of Defendants’ infringement, Plaintiffs
are entitled to statutory damages under 17 U.S.C. § 504(c).

98. Defendants’ infringement is and has been willful, intentional, purposeful
and with willful disregard of the rights of Plaintiffs. Anything less than maximum
statutory damage awards would encourage infringement, amount to a slap on the
wrist, and reward Defendants for their willful infringement on a grand scale.

99. Plaintiffs are also entitled to their costs, including reasonable attorneys’

fees, pursuant to 17 U.S.C. § 505.

18
COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL

 

 
em

 

hase 2:19-cv-07952 Document 1 Filed 09/13/19 Page 19 of 31 Page ID #:19

100. Pursuant to 17 U.S.C. § 502, Plaintiffs are entitled to a permanent
injunction prohibiting Defendants from reproducing, distributing, streaming, and
selling the pirated recordings of the Subject Compositions without license or

\

authorization in violation of the Copyright Act.

Claim for Copyright Infringement Against
Cleopatra, Orchard and Apple

101. Plaintiffs repeat each and every allegation of the Complaint.

102. Plaintiff Four Jays Music Company claims that Defendants Cleopatra,
Orchard and Apple have unlawfully reproduced and distributed unauthorized
recordings embodying its Subject Compositions including, but not limited to, the
recordings identified in Exhibit B by the methods identified therein, and/or have
unlawfuliy directed or authorized this activity. These Defendants have thereby
willfully infringed, and are continuing to infringe, Plaintiff's copyrights in the Subject
Compositions in violation of the Copyright Act.

Prayer for Relief
WHEREFORE, Plaintiff respectfully requests that judgment be entered against

Defendants, jointly and severally, as follows:

1. Adeclaration that Defendants have infringed Plaintiff's copyrights in the
Subject Compositions in violation of the Copyright Act;

2. A declaration that each of Defendants’ infringements was willful;

3, A separate award of statutory damages in amounts to be determined by
the jury for all infringements of involved in the action, with respect to any one work,
for which any one infringer is liable individually, or for which any two or more

infringers are liable jointly and severally;

4. A permanent injunction barring the Defendants from continued
infringement of Plaintiff's copyrights in the Subject Compositions pursuant to 17
U.S.C. § 502; and

19
COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL

 

 
~l ct te f& Ww bo

10
1]
12
13
14
[5
16
17
18
19
20
21
22
23
24
25
26
27
28

—,

 

 

fase 2:19-cv-07952 Document1 Filed 09/13/19 Page 20 of 31 Page ID #:20

5, Reasonable attorneys’ fees and costs of this action, statutory pre-

judgment interest, and such other relief as this Court may deem just and proper.

Dated: New York, New York
September 12, 2019

Respectfully submitted,

By: /s/
Allen Hyman (California State Bar No. 73371)
LAW OFFICES OF ALLEN HYMAN
10737 Riverside Drive
North Hollywood, CA 91602
Phone: (818) 763-6289
E-mail: lawoffah@aol.com

Matthew F, Schwartz

(Pro Hac Vice Application to be Filed)
SCHWARTZ, PONTERIO & LEVENSON, PLLC
134 West 29th Street, Suite 1006

New York, New York 10001

Phone: (212) 714-1200

E-mail: mschwartz@splaw.us

Oren S. Giskan (Pro Hac Vice Application to be Filed
GISKAN SOLOTAROFF & ANDERSON LLP

90 Broad Street, 10th Floor

New York, New York 10004

Phone: (212) 847-8315

E-mail: ogiskan@gslawny.com

Attorneys for Plaintiff

20)

eee?

 

COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FoR JURY TRIAL
oo —a N

10
Lh
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 2:19-cv-07952 Document1 Filed 09/13/19 Page 210f 31 Page ID#:21

DEMAND FOR JURY TRIAL

Pursuant to Fed. R. Civ. P. 38(b), Local Rule 38-1, and otherwise, Plaintiff

DATED: September 12, 2019

By:

 

respectfully demands a trial by jury on all issues so triable.

Respectfully submitted,

Allen Hyman (California State Bar No. 73371)
LAW OFFICES OF ALLEN HYMAN

10737 Riverside Drive

North Hollywood, CA 91602

Phone: (818) 763-6289

E-mail: lawoffah@aol.com

Matthew F. Schwartz

(Pro Hac Vice Application to be Filed)
SCHWARTZ, PONTERIO & LEVENSON, PLLC
134 West 29th Street, Suite 1006

New York, New York 10001

Phone: (212) 714-1200

E-mail: mschwartz@splaw.us

Oren 8. Giskan (Pro Hac Vice Application to be Filed]
GISKAN SOLOTAROFF & ANDERSON LLP

90 Broad Street, 10th Floor

New York, New York 10004

Phone: (212) 847-8315

E-mail: ogiskan@gslawny.com

Attorneys for Plaintiff

21

 

COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FoR JURY TRIAL
Case 2:19-cv-07952 Document1 Filed 09/13/19 Page 22 of 31 Page ID #:22

Attachment |
Case 2:19-cv-07952 Document1 AttedhnegnbAth Page 23 of 31 Page ID #:23

List of Works

aorta textt ale) 4) PTT asrel gk)

     

2 |Clementine Harry Warren, Henry | E665729
(From New Orleans) Creamer

 

E673858

Howdy Neighbor, Happy
Harvest

Innamorata

Harry Warren,
Sydney Clare

 

 

Page 10F i
 

EP20364

 

E673858
E665729

 

EP2306
EP 134973

 

E628968

EP93123

E696275

 

EP34103

 

EP7166

 

EP 124678

 

EP112560

Exhibit A - Composition Chart Page 1 of 2
re; 7 oss ae — - — Frere
Owner (Shore), f a ; 4 e Su

 

E658837

 

EP106434

    

EP47400

Exhibit A - Composition Chart Page 2 of 2
suBIUDA|ASUUa

WW ‘DS ‘Dd “dd UOIssLOYD Sy, — SIH »@ BULIDAA Peay

ro er eee

 

26

Aa|us
YW ‘DS ‘Dd ‘dd $© $8qg ASA OU pay gp ouey uog spdosay suDjuapjod EL

 

       

Xa “VW ‘DS ‘Dd “dd s21880[> UPBID OOL SABC] SPPoL

= ve

sx9D4] SB_IULA
KI “WW ‘DS (Dd ‘dd 9g sBuag Burpjows - sayauDBiD -g aajjo> SOYIW USUI Aull] B34JJo7> SP4098y ISNPIOIS Z

 

xg ‘WW ‘DS ‘Dd ‘dd usIpalloDy pung Big »y Buimsg jsoyoaug YDS pay SUJUSWS]y SPAOd9y ISNPALYS ¢

 

 

Xd “VW ‘DS ‘Dd “dd SHH JSajDeI2) aypaquapleg xIg

eee ieee i ae

 

    

 

rats

 

 

19-cv-07952 Document 1 Filed 09/13/19 Page 26 of 31 Page ID#

DAISSYHO
WW ‘DS ‘Dd “dd SdISsB[D B6une] ayowiI, si] Puy JY6I You SUDW auINS JaAly ouy Ag spiooey ISNPI_IS L

Case 2

 

pou Sang . [oceyahtcvels Leese 1p in vocecehccs ae

PRI at i@ LeCLiTeyeiecmnnen

re eee tae ccc
 

      

ney AsdAgy JO 5M

  

Ipapyuley obunlg

27

 

 

      

 

Xa ‘WW ‘DS ‘Dd “Od sdayspW Bulg jsajpess
ae eas RES

oe

s]oosDy
POIMOLUIDL] SIL
Xa ‘WW ‘DS Dd ‘dd SISSH]) SON|G °F ZZPC PIIUOUUIDY OOL 7 YHASUIW Yow0g , poseBoy SIISSH[D JAISOW = /Z

 

'95 ‘Dd “dd SHSSD/D SOG, |OWUassy ajpa Alar

 

 

 

xa “VW

         

 

 

 

sonia ¥ JO YHIg

Eee einem

07952 Document 1 Filed 09/13/19 Page 27 of 31 Page ID#

él

 

19-cv

 

Xa ‘VW ‘DS ‘Dd ‘dd iO 189q Alaa SUL euing Aup]
POU lesaalan aed Mm ars [SZormbasrere haere)

MeseccYoitianiey

Case 2

See ACRE SG

 
 

        

"9S ‘Dd ‘dd No) sA9ufourYy ag JOeaap] [IAA 242841 solssd}7) Jaispy Cr

 

 

 

xg Ww ‘I ' 4 ‘dd SAN Y UOLLOW/ JOUIO FY POolseyJolg ey] PAMOID SAlOSID sy] . SIOWY 5 JOU] SOISsD| 4 SDW er

ge 28 of 31 Page ID #:28

 

VW "DS ‘Dd ‘dd sjONUSsssy ZZO(¢ DyUDWOY YHequp] auiy NO, SI] SuoaWoS LF

TEETER

 

VW ‘DS ‘Dd “dd BUMS UseIse AA JO $89g SUL Asjo0> apodg NOA WOly 1S] JOOMS OCUCy spicoay Dupdoaly = &E

 

 

uswzzpy

Xa “WW “D8 ‘Dd ‘da aisnw pudg Big jssipy AIS |I'¥ s4edjo> uay NO\ WOd.j Jaye] JseMKMS BUD SPIOISy ISNpPIOIG == /F

 

 

 

(4Z61L
WW 'DS ‘Dd “dd -LZ6L) LIGA - S8ISSDID ZZPL 7g [R204 OOL SIaSDUYD UOpss|IPYD NO), WO JAYS] JBAMG BUG SPsOIay ISNPIBIS SE

Xd ‘VW ‘DS ‘Dd ‘dd pgp ily UL iy JPODEW sINC7 pypspBon SoIssp|D JasPW ge

Case 2:19-cv-07952 Document 1_ Filed 09/13/19 Pa

wna [y aR Reco) Etsolonsbier@) a incre

yey) JUsWsULYU]

Ces b Gr

 
- 36nd

Xa ‘VW 'DS ‘Dd ‘dd

in nieene eyeene nome Te an : ag

slasoy ZZDP jojuassy a2a0y AZZIq SADLY S| SIU Sp10d0y ISNP4IBIG gO

 

meee epoceen

    

 

29

SASISDW USp]ory 1ay OLY SADAIY 5] SIUL SDISSDID JSISDW Eg

 

 

i

 

OM] publapsy pay NO, J9YJOUW 3g JOAaY FILAA S384 Sssd]> JaIsDW LO

OTE

     

WEAK
Xd “WW ‘DS “Dd ‘dd SO4| - SUOISSeS ZZD/ IO, MON OUDISH] BUUaT] NO) sypouy ag JAS [IAA BEY], SaIssH[D JOsDW 6S

SS ae

        

 

04g eBoyulA e6uno7] Axas

 

esr a TT

   

   

  

9961 ‘POOMAIIOY Ul OA!) NO, JOYJOUY 2g 4EARN IIMA 2184)

a roe or

YW ‘DS ‘Dd ‘dd

ag Rea ae

 

aba Wossolg
YW ‘DS ‘Dd ‘dd s[o4yuessy ZZO( 5.09 9 SOG Wapow »g undsnr Aqqog NOA JBYOUY Og JOASN IIAA 21294] spiorey Isnpunig = S

cay

cv-07952 Document1 Filed 09/13/19 Page 29 of 31 Page ID#

 

  

rears

 

 

19

VW ‘DS 'Dd “dd Ashauoosg Gog iO ALWepoyw su] Jakawyooi1g qog NO, JSYJOUY Sq JBASKY [IAA S4OUL
relels ni) \ ieeaaen tg screen an . ReceluucmreVonescerg) i

yey.) JUSWASULAU]

SPAOdSy ISNPIOIG = SF
pret ecelces mance

 

 

Case 2

aR ete
g eBoy

Xd “VW ‘DS ‘Dd “dd (196 L-PPEL) YOHDaOD aroun Pleyseuing Alig MOUD APABN {INCA Soyssp] ASsOW =E8

 

 

 

YW ‘DS ‘Dd ‘dd $© 188g SUL a1qr1D Aueg MOU ABAGN [OA spiooey punjuesing = 8

 

xa ‘vw ‘DS ‘Dd ‘Gd JO 180g ABA OY] UDMA beg MOUY JOABN {110A SoIssb| JasWW 6 /

 

YW ‘DS ‘Dd “dd WSUIOS LUY aye;duoy sy)

Wiaujos Uy MOUY JAASH [OA Spiozey pupjuasiag = /

  

(yOR4ypunos
Xa ‘VW ‘DS ‘Dd “dd SINPlg UOWOW |PUIBLIO) poor ag Appy usaUog UUW MOULD] JOABH [],90) SdISSH(D Y2OApPUNOS  —_g /

 

 

  

X4 “WW ‘DS ‘Dd ‘dd UOHIS|JO} SHOW) SUL eADy oly MOUY] IBASN |], SIISSPID JOISOW OE

 

DPHwpuNeS sing
WW ‘DS ‘Dd ‘dd usHoyw [PUIBLIG) dasr y uy StIP anoy BAD S27 MOUY JEASRY ||) S.1SSD]D xOR4puNnos LZ

 

Xd “WW 'DS ‘Dd “dd s|OHUaSsZ SON|g SOG, [19Y ,N POY wig wYyor BW IUBAA NO, S1aYyAA SW 10d No, SIISSHID FOIOW = 69

 

cv-07952 Document1 Filed 09/13/19 Page 30 of 31 Page ID #:30

 

Xd ‘VW 'DS ‘Dd ‘dd SIBISOW ZZOL [Oljuassy Apoow sewor sADMI'¥ $| SIYL SdssH(y JSISHW 9

i oN0 6) 0 roe Ceol E QOS

Case 2:19

amide im Mier leere Tourn anes |

Sie een bocce

 
9 eBpg

31

     

age ID#

 

VW ‘9S ‘Dd “dd JQ 189g AISA aul uUA] DIBA MOU] JAS] |[,NOA SdIssh]> Je sDW £6

(PD1PUNES a.INJD14
VW ‘DS ‘Dd “dd USHOW Liré| [PUIBIIG) peed ag App] — statyosg Auiag ayy MOU JOADN II

No, S2SSH[D YBOUWpuneg = GK

= 35

 

 

Xa “WW ‘DS ‘Dd “dd SHH ssoypsuc) uaHieg Aljod MOUD] ABABA] []NOA saIssbo|> JaIsOW = «SG

 

XJ ‘VW ‘Ds ‘ NO} SdISSDID JISDW «Lj

                

 

‘dd SHIH Jap sBuig paoupy Apny MOLD] JBADHK ||

 

Xa ‘VW ‘DS ‘Dd ‘ad ZZDf ysiilig eBNUlA SIH °9 Op|niedy MOLY JEARN [1,94

BASSYDC SIH Puy
Xa ‘VW ‘DS ‘Dd “dd sBuog sujayy jOsIsnW Isa1b912) P]F4S|2bYD yUpAY MOLY JBABA |]

 

19-cv-07952 Document1 Filed 09/13/19 Page 31 of 31 P

Xa ‘VW 'DS ‘Dd ‘dd SaLIOWaW UBP[OS [TID AA PHOAA SeWADL >1C] MOLY JBASPY [], 0A SOISSH|D JaEDW $9

Case 2

TSrOsE Ei wn] ana isreletixelelasterg)

yey) JuswasuLyUy

Se cenas Bc
